Howe, C. J.
In this case- the appellee, the plaintiff below, alleged in his complaint that on the — day of April, 1880, at Jennings county, the appellant without leave and wrongfully took, sold and converted to his own use a certain portable saw-mill, together with all the machinery and attachr ments belonging thereto; of which said saw-mill, machinery and attachments, one-half then and there belonged to and was the property of the appellee, whereby the appellee had been and was damaged in the sum of $750. Wherefore, etc.
To this complaint the appellant answered by a general denial. The issues joined were tried by the court; and a finding was made for the appellee, the plaintiff below; and over *292the appellant’s motion for a new trial the court rendered judgment on its finding.
Filed Dec. 15, 1883.
Appellant’s counsel, in argument, has criticised the appellee’s complaint at some length; but he has not pointed out any substantial defect therein, and we can see none. Certainly, the complaint stated facts sufficient to constitute a cause of action, and the demurrer thereto for the want of such facts was correctly overruled.
The only other error assigned by the appellant is the overruling of his motion for a new trial.. In this motion a number of causes were assigned for such new trial; but, in his brief of this case, the appellant’s counsel has limited his argument to two only of these causes, namely: Because the finding of the court was not sustained by sufficient evidence, and because such finding was contrary to law. Under the settled practice of this court, all the other causes for a new trial are regarded as waived. Wright v. Abbott, 85 Ind. 154.
In his brief of this cause the appellant’s counsel has ably discussed several questions which do not seem to us to be involved in the issues, or presented by the evidence appearing in the record. These questions, therefore, we do not find it necessary to either consider or decide. The two causes for a new trial, above quoted, present for our decision this single question: Is there sufficient legal evidence in the transcript tending to sustain the finding of the trial court on every material point? This question must be answered in the affirmative. Indeed, there seems to us to be an abundance of such evidence in the record, and, therefore, we can not, under the settled practice of this court, disturb the finding or reverse the judgment on the weight of the evidence. Rudolph v. Lane, 57 Ind. 115; Hayden v. Cretcher, 75 Ind. 108; Cornelius v. Coughlin, 86 Ind. 461.
The motion for a new trial was correctly overruled.
The judgment is affirmed, with costs.